DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 4, 7, 12, and 16-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain new matter.
Regarding claims 2, 4, and 7, the term “additional interface request processor” does not appear in the specification, and there is insufficient description in the specification for the full specific and structural scope of the term “additional interface request processor”. Therefore, the term “additional interface request processor” is new matter. Claims 12 and 16-18 depend from claim 7 and share the rejection. For more analysis, see “Response to Arguments”, below.

Allowable Subject Matter
Claims 1, 3, 5, 13-15, 19, and 20 are allowed.
These claims were indicated as allowable in prior Office Actions. No additional prior art has been found that would anticipate or render obvious these claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant cites the specification at page 7, lines 6-12 as support for the newly amended claim term “additional interface request processor”. See Applicant’s response (“Response”) at 10. However, the cited paragraph merely states that components of the system 10 may be implemented via processors. Neither the cited paragraph nor the specification establishes that the additional interface request device is part of the system 10. The system 10 is described as including a virtual space generation device 101, input device 102, output device 103, interaction undo support device 104, interaction redo support device 105. The additional interface request device includes the descriptor “additional”, which indicates that it is separate from the interaction undo support device 104 and interaction redo support device 105, and separate from the system 10. Furthermore, the additional interface request device is described as transmitting a signal to the interaction undo support device 104 and interaction redo support device 10, which further indicates that the additional interface request device is separate from the system 10. Spec at 14:4-10. The specification does not otherwise establish that the additional interface request device is a processor or may be implemented as a processor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692